Court en banc in chambers.
It is the order of this Court that Respondents Thomas E. Hand, Jr., J. Ed. Eisemann, III, J. R. Strickland, Wylie W. Vale, Donald V. Weber, W. W. Hand, Alvin A. Cherry, and E. T. Criddel, II, their agents and' employees; are temporarily en*415joined from taking or causing to be taken, either directly or indirectly, any action for the calling or holding of any election of corporate officers or directors of Columbia General Life Insurance Company or from holding, participating in, or being a candidate for election in any such corporate election, pending a final determination of the applications for writs of error now pending in this Court and until the further order of this Court.*
Order issued February 26, 1960.
* Applications refused, no reversible error, March 4, 1960, this vol. below, 333 S.W. 2d 109.